Title: To James Madison from Thomas Jefferson, 15 June 1804
From: Jefferson, Thomas
To: Madison, James



Th: J. to mr Madison.
June 15. 04.
Can mr. King’s report in his dispatch No. 57. Dec. 10. 97. be seen? The question is whether it was worth £50. sterl. Every person who undertakes to expend money for secret service, must take on themselves the risk of being approved or not by the government, on view of the nature of the service, which can only be judged by a knolege of what it was. This kind of expenditure is susceptible of such abuse, that a strict eye should be kept on it.
A commission to be issued to Peter P. Schuyler as Collector at Fort. Stoddert.
